Citation Nr: 0116783	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  97-20 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic sacro-
iliac joint strain, with herniated nucleus pulposus and left 
L5 radiculopathy, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from November 1954 to October 
1956.  He also had service in the Puerto Rico Army National 
Guard between October 1989 and September 1990.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Jackson 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO) in which an increased evaluation for traumatic 
sacro-iliac joint strain, with herniated nucleus pulposus and 
left L5 radiculopathy was increased to 20 percent.  In July 
1999 the San Juan, the Commonwealth of Puerto Rico, RO 
increased the evaluation to 40 percent.  The St. Petersburg, 
Florida, RO issued the most recent Supplemental Statement of 
the Case (SSOC).


FINDING OF FACT

The veteran's traumatic sacro-iliac joint strain, with 
herniated nucleus pulposus and left L5 radiculopathy is 
manifested by objective evidence of mild tenderness to 
palpation on lumbar paravertebral muscles; positive straight 
leg raising and Lasegue sign bilaterally; absent right ankle 
jerk; diminished pinprick and smooth sensation of L5-S1 
dermatomes of both feet.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for the service-
connected traumatic sacro-iliac joint strain, with herniated 
nucleus pulposus and left L5 radiculopathy have been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, Diagnostic Code 5293 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the SSOC 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, SOC 
and SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the bases of the denial of the claim.  The RO requested 
all relevant treatment records identified by the veteran.  
The RO also requested and obtained the service medical 
records.  

The veteran was provided VA examinations in 1996 and 1999.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 (2000).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2000).  

Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief requires a 
60 percent evaluation.  Severe intervertebral disc syndrome 
having recurring attacks, with intermittent relief warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  

After a careful review of the evidence of record, it is found 
that entitlement to a 60 percent disability evaluation for 
the service-connected traumatic sacro-iliac joint strain, 
with herniated nucleus pulposus and left L5 radiculopathy is 
justified.  The June 1996 VA examination revealed that there 
was moderate muscle spasms on lumbar paravertebral muscle, 
positive straight leg raising on the left at 90 degrees and 
bilateral ankle reflexes were somewhat diminished.  The 
January1999 VA examination revealed positive straight leg 
raising and Lasegue sign bilaterally, absent right ankle 
jerk, diminished pinprick and smooth sensation on both L5-S1 
dermatomes of both feet.  There was objective evidence of 
mild weakness of the left ankle dorsiflexor muscles, extensor 
hallucis longus.  The examiner also noted mild tenderness to 
palpation on lumbar paravertebral muscles.  Moreover, the 
evidence suggests that he experiences little intermittent 
relief, as evidenced by his repeated complaints in the March 
1996 to September 2000 VA outpatient treatment records and 
the February 1996 to November 1996 private medical records.  
Therefore, based upon this evidence, it is found that a 60 
percent disability evaluation for the veteran's traumatic 
sacro-iliac joint strain, with herniated nucleus pulposus and 
left L5 radiculopathy is warranted.

A higher disability rating is not warranted under Diagnostic 
Codes 5286 or 5289, ankylosis of the lumbar spine, because 
ankylosis was not shown by the evidence of record.  38 C.F.R. 
§ 4.71a (2000).  

In conclusion, it is found, after weighing all the evidence 
of record, and after resolving any doubt in the veteran's 
favor, that the evidence supports entitlement to a 60 percent 
disability evaluation for the service-connected traumatic 
sacro-iliac joint strain, with herniated nucleus pulposus and 
left L5 radiculopathy.  



ORDER

An evaluation of 60 percent for the service-connected 
traumatic sacro-iliac joint strain, with herniated nucleus 
pulposus and left L5 radiculopathy is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

